DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 14 December 2021 has been entered; claims 1-8 remain pending.
Response to Arguments
Applicant’s arguments, see Pages 5-7 of the Remarks, filed 14 December 2021, with respect to the Examiner’s interpretation of claims 4-6 under 35 USC 112(f) and rejection of claims 5 and 6 under 35 USC 112(d) have been fully considered and are persuasive.  The Examiner’s interpretation of claims 4-6 under 35 USC 112(f) and rejection of claims 5 and 6 under 35 USC 112(d) have been withdrawn in light of Applicant’s amendments to the claims. 
Applicant's arguments, see Pages 7-10 of the Remarks, filed 14 December 2021, regarding the rejection of claims 4-6 under 35 USC 102(a)(1) have been fully considered, and are persuasive regarding the dosage of the iron or aluminum salt, the last clause of claim 4, and claims 5 and 6 due to the added “configured to” language; however, the Examiner submits that the claims are still rendered obvious by Shimizu for the reasons discussed below.  
Applicant’s arguments that Shimizu does not teach the four addition lines are not persuasive, as Shimizu clearly shows 3 different arrows indicating addition lines for the iron salt coagulating agent, the cationic flocculating agent, and the anionic flocculating agent, as discussed below, and teaches addition of a pH adjusting additive into stirring tank 2 (Paragraph [0051]), wherein an addition line or conduit is necessarily present to deliver the pH adjusting additive in order to maintain the pH.  The Examiner notes that the addition lines in Fig. 1 of the Specification are also shown by arrows, as they are in Fig. 1 of Shimizu. As such, it is not understood by the Examiner why the addition lines are not present in Shimizu. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (U.S. Patent Publication # 2015/0197435), hereinafter, “Shimizu”.

Shimizu discloses that the added amount of inorganic flocculant is 10 to 1,000 mg/L (Paragraph [0035]), and therefore does not explicitly teach a dosage in mmol/L as claimed; however, it has been held that where the claimed parameters/properties may be expressed differently and thus may be distinct from what is disclosed in the prior art, it is incumbent upon applicants to establish that such difference is unobvious. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to employ the particular parameters as claimed, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426.  
Additionally, if ferric chloride is selected, FeCl3 has a molecular weight of about 162 g/mol. If one assumes a volume of 100L and selects a dosage at 100 mg/L from the range recited in Paragraph [0035], the amount of mmol/L added is 100 mg/L* 100L =  10,000mg or 
Shimizu teaches that the cation group proportion in the cationic polymer flocculant is 10 to 50 mol% (Paragraph [0036]), the anion group proportion in the anionic polymer flocculant is 5 to 30 mol% (Paragraph [0038]), and the ratio Ac/Aa of the added amount Ac of the cationic polymer flocculant and the added amount Aa of the anionic polymer flocculant is 0.4 to 0.8 (Paragraph [0045]). Since less cationic polymer flocculant is added than anionic polymer flocculant (see also Paragraphs [0036, 0038]) and the anionic flocculant could be selected to have the same or greater anionic group percentage as the cationic group percentage for the cationic polymer flocculant, it can be deduced by the ordinary artisan that there are portions of the ranges of cationic and anionic group percentage disclosed by Shimizu above which meet the limitations in the last clause of the claims. 
Shimizu and the claims differ in that Shimizu does not teach that the product of the cationic polymer flocculant concentration and the cationic group percentage is always less than the corresponding product for the anionic polymer flocculant as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Shimizu overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Shimizu, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
With respect to claim 4, Shimizu discloses a water treatment apparatus (Abstract; Fig. 1), comprising stirring tank 2 with stirrer 3 (“reactor tank, including a stirrer”), configured to 
Shimizu discloses that the added amount of inorganic flocculant is 10 to 1,000 mg/L (Paragraph [0035]), and therefore does not explicitly teach a dosage in mmol/L as claimed; however, it has been held that where the claimed parameters/properties may be expressed differently and thus may be distinct from what is disclosed in the prior art, it is incumbent upon applicants to establish that such difference is unobvious. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to employ the particular parameters as claimed, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426.  
Additionally, if ferric chloride is selected, FeCl3 has a molecular weight of about 162 g/mol. If one assumes a volume of 100L and selects a dosage at 100 mg/L from the range recited in Paragraph [0035], the amount of mmol/L added is 100 mg/L* 100L =  10,000mg or 
With respect to claims 2 and 5, Shimizu teaches that the cation group proportion in the cationic polymer flocculant is 10 to 50 mol% (Paragraph [0036]), wherein the lower bound is slightly above the claimed range.  The Examiner submits that the lower bound 10% disclosed by Shimizu is substantially close to that of the instant claims. One of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have the same properties. Titanium Metals Corp., 227 USPQ 773 (CA FC 1985).
With respect to claims 3 and 6, Shimizu and the claims differ in that Shimizu does not teach the exact same proportions for the pH range as recited in the claims (Shimizu discloses a pH range of 6-8 in Paragraph [0051], overlapping “7.4 to 8.5”); however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the pH range taught by Shimizu overlaps the instantly range and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Shimizu, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        15 March 2022